

110 HR 3858 IH: Veteran-Centered Access to Coordinated Health Care Act of 2014
U.S. House of Representatives
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3858IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2014Mr. Kinzinger of Illinois introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to enter into contracts with health care providers to improve health care access and care coordination for veterans, and for other purposes.1.Short title; sense of Congress(a)Short titleThis Act may be cited as the Veteran-Centered Access to Coordinated Health Care Act of 2014.(b)Sense of CongressIt is the sense of Congress that—(1)veterans who are authorized by the Secretary of Veterans Affairs to receive health care in the community must not lose the high quality, safety, care coordination, and other veteran-centric elements that the health care system of the Department of Veterans Affairs provides;(2)many veterans receive health care from both the Department and community providers but the lack of care coordination among the Department and community providers when veterans receive purchased care places veterans at risk for poor health outcomes and results in inefficient use of finite health care resources;(3)veteran-centric care coordination is associated with improved patient outcomes, as Department and non-Department health care teams coordinate and collaborate to provide the best care for veterans; and(4)if the Secretary purchases care for veterans from the private sector, such care must be secured in a cost-effective manner, in a way that complements the larger health care system of the Department by using industry standards for care and costs.2.Comprehensive contract care coordination program for veterans(a)In general(1)Type of careSubsection (a) of section 1703 of title 38, United States Code, is amended to read as follows:(a)(1)The Secretary shall provide an eligible veteran with covered health services that are provided by a non-Department entity whom the Secretary enters into a contract with under this section if the Secretary determines that facilities of the Department are not capable of—(A)economically furnishing covered health services to such veteran because of geographical inaccessibility; or(B)furnishing covered health services to such veteran because such facilities lack—(i)the required personnel who are appropriately trained and experienced; or(ii)the ability to provide timely and reasonable access.(2)Except as otherwise provided by this chapter or other law, the Secretary shall ensure that health care provided to a veteran under this title by a non-Department entity, including under the Patient-Centered Community Care program or any other care-coordination program, is provided in accordance with this section.(3)The Secretary shall provide covered health services pursuant to this chapter at a location that is in accordance with the following priority:(A)A facility of the Department.(B)A facility of a department or agency of the Federal Government, or of a university, that the Secretary has entered into a sharing agreement with respect to providing such health services.(C)A non-Department facility in accordance with this section.(D)A non-Department facility in accordance with a provision of law other than this section.(4)The Secretary shall ensure that veterans who receive health care under this title from a non-Department entity are able to efficiently reenter the health care system of the Department, including by coordinating care.(5)In this subsection:(A)The term covered health services means, with respect to an eligible veteran, any hospital care, medical service, rehabilitative service, or preventative health service that is authorized to be provided by the Secretary to the veteran under this chapter or any other provision of law.(B)The term eligible veteran means a veteran enrolled in the health care system established under section 1705(a) of this title who elects to receive care under this section..(2)Qualified entities; care coordinationSuch section is amended by adding at the end the following new subsections:(e)The Secretary shall enter into a contract with a non-Department entity under this section. The Secretary shall ensure that the resources of the Department are not used to duplicate administrative functions and information technology systems that are provided by the non-Department entity under such a contract. A non-Department entity shall be eligible for such a contract if the entity demonstrates experience with respect to—(1)the ability to provide non-Department health care services to veterans;(2)meeting or exceeding internal credentialing standards of the Department and standards of the Utilization Review Accreditation Commission;(3)having care coordinators who help veterans make, confirm, and keep medical appointments;(4)having the ability to obtain clinical information from non-Department entities and submit such information to the Department;(5)having—(A)experience using an information technology system that—(i)has the ability to track and monitor veterans that is accessible by employees of the Department using a portal on an Internet website; and(ii)allows veterans to file complaints; and(B)the ability to respond to potential quality indicators and patient safety events; and(6)having the experience and ability to—(A)process claims in the provider network;(B)bill a third party (as defined in section 1725(f)(2) of this title) for care provided under this section, as appropriate; and(C)transmit directly to the Secretary any amounts received pursuant to subparagraph (B).(f)In carrying out this section, the Secretary shall ensure the following:(1)With respect to each medical center of the Department, the Secretary is consistent in determining the eligibility of veterans under subsection (a).(2)The Secretary requires care coordinators of a non-Department entity described in subsection (e)(3) who will coordinate care of a veteran by the entity with a care coordinator of the Department.(3)The Department and a non-Department entity under this section exchange clinical information to improve both clinical decisionmaking and the care a veteran receives.(4)Both non-Department facilities under this section and Department facilities meet performance metrics regarding—(A)the quality of health care provided;(B)the satisfaction of veterans;(C)clinical information return within 30 days of a health care visit of a patient;(D)a no-show rate at a rate less than the industry standard;(E)claims being paid within 30 days;(F)timely access to health care, including initial appointments occurring less than 30 days after being requested;(G)cost effectiveness; and(H)sufficient volume and case mix to ensure cost-effective vendor prices.(g)(1)Not later than October 31 of each year, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on care provided under this section, including—(A)the cost to the Department;(B)the number of veterans receiving care under this section as compared to the number of veterans receiving care from non-Department facilities under other provisions of law;(C)the quality of such care and the satisfaction of such veterans;(D)the performance metrics under subsection (f)(4); and(E)other matters the Secretary considers appropriate.(2)Not later than March 1 of each odd-numbered year, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the allocation of resources with respect to care provided by the Department and by non-Department facilities..(3)Effective dateThe amendments made by this subsection shall take effect 180 days after the date of the enactment of this Act.(b)Reauthorization of Project ArchSection 403 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 38 U.S.C. 1703 note) is amended—(1)in subsection (a)(3), by striking A veteran and inserting Except as provided by subsection (i), a veteran; and(2)by adding at the end the following new subsection:(i)Reauthorization(1)RecommencementNot later than 90 days after the date of the enactment of the Veteran-Centered Collaborative Health Care Act of 2014, the Secretary shall again commence the conduct of the pilot program under subsection (a)(1).(2)Program locationsNotwithstanding subsection (a)(4), the Secretary shall carry out the pilot program pursuant to paragraph (1) within each Veterans Integrated Service Network.(3)AppointmentsIn carrying out the pilot program pursuant to paragraph (1), the Secretary shall ensure that medical appointments for veterans occur during the 30-day period beginning on the date that is 15 days after the date on which the appointment is requested.(4)OutreachThe Secretary shall ensure that a veteran eligible for the pilot program carried out pursuant to paragraph (1) is informed of such program.(5)TerminationThe authority of the Secretary to carry out the pilot program pursuant to paragraph (1) shall terminate on the date that is three years after the date on which the Secretary commences such program under such paragraph..